tcmemo_2010_264 united_states tax_court hardy ray murphy and laura murphy petitioners v commissioner of internal revenue respondent docket no filed date r disallowed ps’ claimed charitable_contribution_deduction of dollar_figure and determined a deficiency in income_tax and an accuracy-related_penalty under sec_6662 i r c for ps’ tax_year held ps are liable for the deficiency held further ps are liable for the accuracy-related_penalty under sec_6662 i r c hardy ray murphy and laura murphy pro sese r malone camp jr for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of respondent’s determination in a notice_of_deficiency that petitioners owed an income_tax deficiency for their tax_year the issues for decision are whether petitioners are entitled to a deduction claimed on schedule a itemized_deductions for charitable_contributions and whether petitioners are liable for a sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioners husband and wife resided in california at the time they filed their petition with this court during petitioner mr murphy was employed as an attorney while petitioner mrs murphy was a homemaker on their form_1040 u s individual_income_tax_return petitioners claimed on schedule a a deduction of dollar_figure for gifts to charity this claimed deduction consisted of a claimed contribution of dollar_figure for gifts to charity by cash or check and a claimed contribution of dollar_figure for gifts to charity other 1all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure than by cash or check at trial mr murphy asserted that the contributions included the following first he donated three paintings the graduate sugar shack and the ring around the roses together with an unspecified amount of money to the los angeles urban league the league planned to auction off the paintings which mr murphy remembered purchasing for dollar_figure dollar_figure and dollar_figure respectively and now claims were worth approximately dollar_figure he also claimed he made monetary contributions to the catholic big brothers and big sisters mr murphy stated the total amount of claimed cash contributions to both the los angeles urban league and the catholic big brothers and big sisters was about dollar_figure for second mr murphy claimed he bought unspecified lunches and dinners for and gave cash to two homeless men c i and ken the total cost of which during was approximately dollar_figure third petitioners claimed they contributed about dollar_figure worth of various appliances and clothes to the salvation army there is no record of these contributions or the specific items donated because even though the salvation army offered receipts petitioners did not want to wait in line to get one fourth petitioners indicated they donated dollar_figure to each of the five institutions of higher education they attended the five were glendale community college the university of southern california the university of california los angeles law school pasadena community college and california state university los angeles these gifts were made with checks but the checks were not available at trial mr murphy indicated that the briefcase containing journal records concerning his deductions was stolen and that because of the financial failure of his bank indy mac he has been unable to get copies of his checks fifth mr murphy claimed they made contributions to various churches most of which consisted of tithing to lake avenue church petitioners attended church regularly during because they were discussing a possible divorce and relied on their church and other spiritual counseling to get through the difficult time petitioners and their child ren attended church as a family on sundays and mr murphy would go to church by himself during the week mr murphy claims he contributed between dollar_figure and dollar_figure each time he went to church for a total of dollar_figure to dollar_figure each week while lake avenue church did provide envelopes for contributions petitioners did not use them in addition to contributions to lake avenue church petitioners contend they made small contributions to san gabriel union church and st mark’s episcopal school both mr murphy and his daughter attended st mark’s episcopal school mr murphy asserted that the total amount of tithing to the two churches and the school was approximately dollar_figure mr murphy claimed that throughout he maintained a journal in which he recorded his charitable_contributions listing the date amount and description of each mr murphy stated that this journal was among items stolen from his car in date petitioners timely filed their tax_return respondent disallowed the charitable_contribution_deduction claimed on schedule a and on date issued a notice_of_deficiency showing a deficiency in income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the deficiency resulted solely from disallowance of the charitable_contribution_deduction petitioners timely petitioned this court and a trial was held on date in los angeles california 2whereas respondent disallowed deductions for all of petitioners’ claimed charitable_contributions of dollar_figure petitioners’ tax_court petition challenged respondent’s determination only with regard to petitioners’ claimed cash contributions of dollar_figure thus we assume that petitioners have either conceded the disallowance of the claimed noncash contribution of dollar_figure or inadvertently contested only the cash donation amount because of mr murphy’s testimony at trial regarding donated paintings appliances and clothes we assume the latter even reading the petition as challenging the disallowance of all claimed contributions including the noncash contribution we would still deny all of petitioners’ claims for the reasons set forth herein opinion i whether petitioners are entitled to a deduction for charitable_contributions deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 taxpayers are required to keep books_or_records to substantiate all claimed deductions sec_6001 62_tc_834 sec_170 allows a deduction for a charitable_contribution as defined in sec_170 if verified under applicable regulations generally a cash contribution can be substantiated by a canceled check a receipt from the donee organization or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs a gift of property other than cash of less than dollar_figure may be substantiated by a receipt from the donee showing the 3petitioners have not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioners have not produced credible_evidence nor have they satisfied the other conditions for the application of sec_7491 see sec_7491 4the taxpayer bears the burden of proving that the written records are reliable the determination of reliability is made on the basis of all the facts and circumstances of a particular case sec_1_170a-13 income_tax regs donee’s name the date and location of the contribution and a description of the property contributed sec_1_170a-13 income_tax regs for a contribution of dollar_figure or more a taxpayer must substantiate the contribution by a contemporaneous written acknowledgment by the donee organization sec_170 the written acknowledgment must include i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect sec_170 to be considered contemporaneous the written acknowledgment must be obtained by the taxpayer before the earlier of the due_date of the return including extensions or the filing of the return sec_170 petitioners have not met the requirements of sec_170 first although churches universities or colleges and the salvation army obviously are sec_170 organizations petitioners failed to prove that all of their charitable 5separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more see sec_1 170a- f income_tax regs contributions were made to organizations specified in sec_170 they failed to adequately substantiate their claimed charitable_contributions the record relating to the claimed charitable_contributions is limited to mr murphy’s trial testimony and is unsupported by any written substantiation in the form of canceled checks bank records or receipts from the donee organizations mr murphy asserts that he kept a journal of his charitable_contributions and that the journal was stolen when a taxpayer’s records are lost or destroyed through circumstances beyond his control the taxpayer is entitled to substantiate deductions by reconstructing expenditures through credible_evidence villarreal v commissioner tcmemo_1998_420 citing 71_tc_1120 however this court is not bound to accept unverified undocumented testimony of a taxpayer id citing 65_tc_87 affd per curiam 540_f3d_821 5th cir petitioners did not introduce evidence to substantiate their claimed charitable_contributions other than mr murphy’s self-serving and unsupported testimony at trial petitioners apparently made no attempt to contact any of the recipient charities to obtain records of their contributions moreover neither a representative of any of the donee organizations nor mrs murphy testified to corroborate the claimed charitable_contributions or even the fact that petitioners attended church regularly for the reasons set forth above we sustain respondent’s determination and disallow all of the charitable_contribution deductions ii whether petitioners are liable for the sec_6662 accuracy-related_penalty under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions it is the taxpayer’s responsibility to raise those issues 116_tc_438 once the commissioner has met this burden of production the taxpayer must come forward with evidence sufficient to persuade a 6petitioners urge application of the doctrine_of 39_f2d_540 2d cir under the cohan doctrine if a taxpayer claims a deductible expense and cannot fully substantiate it the court may approximate the allowable_amount however the taxpayer must provide reasonable evidence from which to estimate the deductible amount and even then the court will bear heavily against the taxpayer 85_tc_731 the complete lack of evidence with respect to the claimed charitable_contributions in this case precludes us from even attempting to approximate the allowable amounts of deductions we further recognize that this court has never squarely addressed the potential conflict between sec_170 and our application of cohan to unverified or inadequately substantiated charitable_contributions kendrix v commissioner tcmemo_2006_9 court that the commissioner’s determination is incorrect id pincite sec_6662 imposes an accuracy-related_penalty of percent on any underpayment that is attributable to causes specified in subsection b respondent asserts petitioners are liable as a result of negligence or disregard of rules or regulations under sec_6662 ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 under caselaw ‘negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 negligence can also include any failure by the taxpayer to keep adequate_records and to substantiate items properly sec_1_6662-3 income_tax regs in the light of petitioners’ failure to substantiate their claimed deductions respondent has carried his burden of production there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs we therefore consider among other factors the experience education and sophistication of the taxpayer petitioners did not have any records substantiating their claimed charitable_contribution deductions presumably mr murphy believed and would like us to hold that his testimony regarding his maintaining the journal and the theft of the journal is sufficient to meet the requisite reasonable_cause and good_faith showing mr murphy is mistaken even if mr murphy’s journal was in fact stolen there is no evidence that he made a reasonable attempt to reconstruct his contributions we therefore hold that petitioners failed to meet their burden of showing that the reasonable_cause and good_faith exception applies accordingly the court concludes that petitioners are liable for the sec_6662 accuracy-related_penalty for their tax_year the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
